EX-99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Tortoise Energy Infrastructure Corporation does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of Tortoise Energy Infrastructure Corporation for the period ended November 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of Tortoise Energy Infrastructure Corporation for the stated period. /s/ David J. Schulte /s/ Terry Matlack David J. Schulte Terry Matlack President and Chief Executive Officer Chief Financial Officer Tortoise Energy Infrastructure Corporation
